Citation Nr: 1018593	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Prior to March 13, 2009, entitlement to an initial 
disability rating in excess of 30 percent for PTSD. 

3.  Beginning March 13, 2009, entitlement to an initial 
disability rating in excess of 50 percent for PTSD. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to August 1968.  Service in the Republic of 
Vietnam and receipt of the Combat Infantry Badge and Purple 
Heart Medal are indicated by the evidence of record. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied service connection 
for restless leg syndrome, and granted service connection for 
PTSD and assigned a 10 percent disability rating effective 
January 27, 2005.  

In a September 2006 rating decision, the RO increased the 
Veteran's PTSD disability rating to 30 percent effective the 
date of service connection, January 27, 2005.  

In February 2008 the Board remanded the Veteran's claims for 
additional procedural and evidentiary development.  In a 
December 2009 rating decision, the RO increased the Veteran's 
service-connected PTSD disability rating to 50 percent and 
assigned an effective date of March 13, 2009.  The case is 
once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the Board remanded the case to the AMC, in 
part, to gather additional treatment records.  Specifically, 
the Board observed that the Veteran authorized VA to request 
his records from the Detroit Vet Center in May 2005, but that 
such records had not been obtained or associated with the 
Veteran's claims folder.   

In a May 2008 letter, the AMC requested the Veteran identify 
or submit any additional records he might have.  The letter 
specifically requested that the Veteran complete and return a 
VA Form 21-4142 authorizing VA to obtain his records from the 
Detroit Vet Center.  [The authorization provided by the 
Veteran in his May 2005 VA Form 21-4142 was valid for 180 
days and had long since expired.]  

In December 2008, the Veteran submitted one form listing four 
health care providers, including the Detroit Vet Center.  In 
April 2009, the Veteran was notified that the authorization 
form he submitted was invalid and he would need to resubmit 
one form per health care provider.  In response, the Veteran 
submitted three new authorization forms.  He did not 
authorize VA to obtain treatment records from the Detroit Vet 
Center.  The records from the three health care providers he 
identified were obtained and associated with his claims 
folder.  

Records from the Detroit Vet Center have not been associated 
with the Veteran's claims folder.  While the record indicates 
that the Veteran has been requested to submit or authorize VA 
to obtain these records, he has not provided a valid 
authorization form or submitted the records himself.  
However, since he has specifically identified these records 
and has attempted to authorize VA to obtain those records on 
his behalf, he should be afforded another opportunity to 
submit a properly executed authorization form for the AMC to 
obtain these records.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.	After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the Veteran's 
complete treatment reports from the 
Detroit Vet Center.  

If the AMC is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)

2.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
claims should be readjudicated.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


